DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, 11, 18 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claims 1, 11 and 21 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, for purposes of examination, the limitation “substantially parallel” will be interpreted as beams converging some degree toward a parallel spatial arrangement.
The term “near” in claims 8 and 18 is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, for purposes of examination, the limitation “the mirror is disposed near the focal position of the second cylindrical lens” will be interpreted as the mirror being some distance from the focal position, given that the mirror and the second cylindrical lens are in a sequential spatial arrangement.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4, 6-8, 10-12, 14, 16-18, 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohi (US 2014/0158771).
1, 11, and 21 mutatis mutandis: Ohi teaches a line beam scanning optical system for generating a line beam that is long in one direction and performing scanning with the line beam in a short side direction of the line beam [fig. 3, 0068 teaches scanning of a line shaped laser light from a light source array], the line beam scanning optical system composing: 
a plurality of laser light sources disposed so as to be aligned in a direction corresponding to a long side of the line beam [0058 teaches a one dimensional laser array]; 
an optical deflector configured to displace a mirror on which laser light emitted from the plurality of laser light sources is incident, and to deflect the line beam in the short side direction [fig. 3, 0065 teaches Galvano mirror device 30 that moves swing mirror 30a]; 
a first cylindrical lens configured to converge the laser light emitted from the plurality of laser light sources, into substantially parallel light in a direction perpendicular to an alignment direction in which the laser light sources are aligned, and to cause the laser light to be incident on the mirror [fig. 3 0060 first cylindrical lens 20; While Ohi does not explicitly teach converging light to parallel, but it does teach converging light. However, a person of ordinary skill in the art would find obvious that since the claim language only requires that the light is substantially parallel, it follows that any converged light becomes closer to parallel from an original divergent state. Therefore, the metes and bounds of the claim language is met by the prior art, upon consideration that a person of ordinary skill in the art would find obvious that the degree of light becoming parallel is subjective, and since the light does converge, it follows that to some degree, the light becomes substantially parallel.]; and
a second cylindrical lens configured to condense the laser light emitted from the plurality of laser light sources, in the alignment direction in which the laser light sources are aligned, and to cause the laser light to be incident on the mirror [fig. 3, 0064 second cylindrical lens 26], 
wherein the plurality of laser light sources are disposed at positions shifted from a focal position on the laser light source 40side of the second cylindrical lens [the focal position of the second cylindrical lens would be, for instance, in the center of the lens, wherein the laser light sources extend outwardly therefrom].

Regarding claim 21: Ohi teaches wherein the mirror has a long shape in one direction and is 46disposed such that a longitudinal direction of the shape is parallel to a direction corresponding to the alignment direction [fig. 3 illustrates mirror 30a as being rectangularly shaped with respect to the alignment direction].

2, 12: Wherein, the second cylindrical lens causes an angle pitch between each laser light that has passed through the second cylindrical lens to be uniform, recites a known function of the relationship of a condensing lens that receives light from an array oriented light that in Ohi.

4, 14: Wherein, the second cylindrical lens causes a width pitch in a projective plane between each laser light that has passed through the second cylindrical lens to be uniform, recites a known function of the relationship of a condensing lens that receives light from an array oriented light that in Ohi.

6,16: Ohi does not explicitly teach the plurality of laser light sources are disposed at positions farther from the second cylindrical lens than the focal position is, however, it has been held that rearranging parts of an invention involves only routine skill in the art (In re Japikse, 86 USPQ 70). Therefore, a person of ordinary skill in the art would find obvious that shifting the spatial relationship between the light sources and the second cylindrical lens is a matter of preference of manipulating light transmission along an optical path.

7, 17: Ohi teaches the laser light sources are end face-emitting semiconductor lasers and are disposed so as to be aligned in a slow axis direction [0081-82, fig. 4 teach end face emitting semiconductor lasers aligned in an x-direction].

8, 18: Ohi teaches the mirror is disposed near the focal position of the second cylindrical lens [fig. 3, 0064 teaches a spatial relationship between the second cylindrical lens and the mirror, of which one of ordinary skill in the art would recognize their spatial relationship facilitates the mirror being positioned near the focal position of the lens].

10, 20: Ohi teaches the mirror has a long shape in one direction and is disposed such that a longitudinal direction of the shape is 42parallel to a direction corresponding to the alignment direction [fig. 3 illustrates mirror 30a as being rectangularly shaped with respect to the alignment direction].
Claim(s) 3, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohi (US 2014/0158771) in view of Yamada (US 2016/0125906).
3, 13: Ohi teaches the laser light sources and second cylindrical lens from the rejection of claims 1, 11. 
Ohi explicitly lacks, but Yamada teaches the angle pitch is equal to or less than an angle of a range corresponding to a full width at half maximum [Yamada teaches at 0058 that adjusting an optimum pitch angle may involve full width at half maximum].
It would be obvious to combine the teaching of Ohi to include the optimal pitch angle consideration of Yamada for the purpose of optimizing an amount of light detection.

Claim(s) 5, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohi (US 2014/0158771) in view of Appel (US 5153768).
5, 15: Ohi teaches the laser light sources and second cylindrical lens from the rejection of claims 1, 11. 
Ohi explicitly lacks, but Appel teaches the plurality of laser light sources are disposed at positions at which the width pitch is equal to or less than a full width at half maximum [col 2, line 50-col 3, line 17 teaches emitters having a full width at half maximum and separated by a pitch width which is maintained though collimation].
It would be obvious to combine the teaching of Ohi to include the width pitch consideration of Appel for the purpose of correlating range to emitter separation for optimizing optical measurement.

Claim(s) 9, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohi (US 2014/0158771) in view of Tsikos (US 2002/0195496).
9, 19: Ohi explicitly lacks, but Tsikos teaches each of the laser light sources includes a plurality of light emitting regions in a direction perpendicular to the alignment direction, and an interval between the light emitting regions is smaller than an interval between the laser light sources [0526, fig. 4B1 teach a pair of planar laser illumination arrays (6A and 6B), each array having individual emitters (such as the five emitters illustrated), and wherein the claimed spatial arrangement is illustrated].
It would be obvious to combine the teaching of Ohi to include the light emitting regions and spatial separation of emitter regions and arrays of Tsikos for the purpose of increasing a scan area covered by an optical measurement device.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha K. Nickerson whose telephone number is (571)270-1037. The examiner can normally be reached Generally Monday-Tuesday, 7:00AM-3:00PM CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SAMANTHA K. NICKERSON
Primary Examiner
Art Unit 3645



/SAMANTHA K NICKERSON/Primary Examiner, Art Unit 3645